DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-3 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,656,293 of Kuan et al in view of Liu et al “Growth of Large-Area and Highly Crystalline MoS2 Thin Layers on Insulating Substrates” Nano Letters.
As to claim 1, Kuan teaches a method of forming a nanopore in a layer of transition metal 2dichalcogenide residing between a first electrode on a first side of the layer of transition 3metal dichalcogenide and a second electrode on a second side of the layer of transition 4metal dichalcogenide, wherein a first liquid is disposed on the first side and a second 5liquid is disposed on the second side (Kuan, col 3 lines 10-22 and Fig. 1), the method comprising: 6
applying a voltage at a first voltage level across the first electrode and the second 7electrode and across the layer of transition metal dichalcogenide such that an aperture is 8created in the layer of transition metal dichalcogenide (Kuan, col 7 line 52 thru col 8 line 15); and 9
maintaining the voltage at the first voltage level for a specified amount of time, 10the specified amount of time corresponding to the aperture widening to have at least a specified 11diameter (Kuan, col 7 line 52 thru col 8 line 15); 12
after the specified amount of time, reducing the applied voltage to a second 13voltage level to inhibit the widening of the aperture and/or stopping the voltage application (thus reducing the voltage) (Kuan, col 8 lines 16-44 and Example I).

    PNG
    media_image1.png
    432
    532
    media_image1.png
    Greyscale

As seen in Fig. 1 of Kuan, a transition metal dichalcogenide (12) is between two electrodes (22 and 24) and in contact on first and second sides with electrolyte (14). 
As to the method, Kuan states nucleation voltages are applied and maintained at a first level to nucleate and form the desired diameter aperture in the material. After the first voltage sequence a second/reduced voltage sequence is applied that does not widen the aperture.
Kuan does not teach the transition metal dichalcogenide are crystalline in structure.
Liu teaches of a method to fabricate molybdenum disulfide crystalline materials (Liu, Abstract).
Liu additionally teaches the method and product are useful for atomically thin layered materials that are uniform and have good quality (Liu, Abstract, p. 1540 and Conclusion
Thus it would be obvious to one of ordinary skill in the art to modify Kuan as per Liu so as to produce a predictable result in a uniform compositional structure of high quality on the desired substrate.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuan as per Liu so as to utilize the desired process in forming a transition metal dichalcogenide crystalline structure of uniform composition and having high quality.
As to claim 2, Kuan in view of Liu teach to the method of claim 1.
Kuan additionally teaches applying the first voltage above an oxidation potential of the transition metal dichalcogenide (thus nucleating and forming the nanopore) (Kuan, col 8 lines 3-15).
As to claim 3, Kuan in view of Liu teach to the method of claim 1.
Kuan additionally teaches measuring the current and stopping the process when the desired pore diameter is reached. The process comprises measuring the conductance that correlates the current to the diameter, stopping the process as it is complete (Kuan, col 10 line 7 to col 11 line 4).
As to claims 8 and 9, Kuan in view of Liu teach to the method of claim 1.
Kuan teaches the transition metal dichalcogenide is molybdenum disulfide (Kuan, col 3 lines 20-21).
As to claim 10, Kuan in view of Liu teach to the method of claim 1.
Kuan additionally teaches the transition metal dichalcogenide is disposed on an insulating material (silicon nitride) or molded polydimethylsiloxane (Kuan, col 3 lines 34-44, col 4 lines 20-51, col 5 lines 44-67 and Figs. 2A and 3
As to claim 11, Kuan in view of Liu teach to the method of claim 1.
Kuan additionally teaches the first and second electrodes being disposed in electrolyte being first and second liquids dependent on which side of the transition metal dichalcogenide the liquid is on (Kuan, col 5 lines 42-67 and Figs. 1 and 3).

    PNG
    media_image2.png
    513
    440
    media_image2.png
    Greyscale

As to claim 12, Kuan in view of Liu teach to the method of claim 1.
Kuan additionally teaches the thickness of the transition metal chalcogenide is less than 5 nm (Kuan, col 3 lines 15-33).
As to claim 13 and 14, Kuan in view of Liu teach to the method of claim 1.
Kuan teaches membrane thickness can be between one and ten atomic layers in thickness, thus deeming obvious the claimed limitations (Kuan, col 3 lines 15-33).
As to claim 15, Kuan in view of Liu teach to the method of claim 1.
Kuan additionally teaches the diameter of the nanopore to be 3 nm or 3.5 nm for example (Kuan, col 12 lines 47-67).
As to claim 16, Kuan in view of Liu teach to the method of claim 1.
Kuan additionally teaches detecting a subunit of a polymer molecule (Applicant defines DNA as a polymer molecule in [0180] of the printed publication) in the nanopore based on electrical signals detected by the electrodes (Kuan, Example II).

Claim 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kuan in view of Liu as applied to claim 1 above, and further in view of US 9,777,390 of Godin et al.
As to claims 4-5, Kuan in view of Liu teach to the method of claim 1.
Kuan teaches measuring a current the current and when the desired pore diameter is formed, stopping the process when the desired pore size is made (Kuan, Example I).
Kuan does not teach a feedback control or switch.
Godin teaches of nanopore formation and control (Godin, Abstract).
Godin additionally teaches that once the desired diameter of the pore is formed, the system will automatically turn off the process (thus switch off the voltage in relation to a feedback loop and switch in a controller) (Godin, col 4 line 61 thru col 5 line 14, col 7 lines 9-16 and col 7 line 39 thru col 8 line 6).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuan in view of Liu as per Godin so as to stop the process when the desired pore diameter is formed.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 7 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,947,637. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-6 and 8-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,947,637. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same basic principle and modes of operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961.  The examiner can normally be reached on M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


BRIAN W. COHEN
Primary Examiner
Art Unit 1794



/BRIAN W COHEN/Primary Examiner, Art Unit 1794